UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8 - K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) June 2, 2015 PROTEON THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 001-36323 20-4580525 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 200 West Street Waltham, MA 02451 (Address of principal executive offices) (Zip Code) (781) 890-0102 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Introductory Comments Throughout this Current Report on Form 8-K, the terms “we,” “us,” “our” and “Company” refer to Proteon Therapeutics, Inc. Item 5.07 Submission of Matters to a Vote of Security Holders (a) The Company’sannual meeting of stockholders was held on June 2, 2015. (b) The stockholders elected all of the Company’s nominees for directors and ratified the appointment of Ernst and Young LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2015. The tabulation of votes for each proposal is as follows: 1) Election of Directors: For Withhold Broker Non-Votes Timothy P. Noyes Garen Bohlin John G. Freund, M.D. 2) Ratification of Independent Registered Public Accounting Firm: For Against Abstain Broker Non-Votes 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 4, 2015 Proteon Therapeutics, Inc. By: /s/ Timothy P. Noyes Name: Timothy P. Noyes Title: President & Chief Executive Officer
